Citation Nr: 0804042	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for chronic lymphocytic 
leukemia.

4. Entitlement to service connection for gastroenteritis / 
Barretts Syndrome.

5. Entitlement to service connection for chronic rhinitis.

6. Entitlement to service connection for scar, right index 
finger.

7. Entitlement to service connection for a low back 
disability.

8. Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1978 to 
November 1981 with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of hearing loss, tinnitus, and chronic lymphocytic 
leukemia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Gastroenteritis / Barretts Syndrome was not manifested 
during the veteran's active service or for many years after 
separation from service, nor is gastroenteritis / Barretts 
Syndrome otherwise related to such service.

2. Chronic rhinitis was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is chronic rhinitis otherwise related to such 
service.

3. Scar, right index finger was manifested during the 
veteran's active service.

4. A low back disability was not manifested during the 
veteran's active service or for many years after separation 
from service, nor is a low back disability otherwise related 
to such service.

5. The medical evidence of record does not show that the 
veteran has a current bilateral knee condition etiologically 
related to any event during active service.  


CONCLUSIONS OF LAW

1. Gastroenteritis / Barretts Syndrome was not incurred in or 
aggravated during the veteran's active service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2. Rhinitis was not incurred in or aggravated during the 
veteran's active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3. A scar on the right index finger was incurred during the 
veteran's active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4. A low back disability was not incurred in or aggravated 
during the veteran's active service. 38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

5. A bilateral knee disability was not incurred in or 
aggravated during the veteran's active service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The Board notes 
that the veteran has not received notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the Board finds that the denial of the claim in the 
instant decision makes the error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and personnel records are associated with the 
claims file. Private medical records are also available. The 
veteran and his representative have not made the RO or the 
Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.




Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service Connection for Gastroenteritis / Barretts Syndrome

The veteran alleges that his gastroenteritis / Barretts 
Syndrome are related to his active service. Having carefully 
considered the record, the Board finds that the preponderance 
of the evidence is against the claim, and the claim will be 
denied. 

Service medical records, dated July 1980, show that the 
veteran was treated for gastroenteritis and the next day the 
condition improved to where he could return to duty. There 
are no other service medical records concerning 
gastroenteritis or Barretts Syndrome. A November 1981 waiver 
reflects that the veteran choose not to undergo a separation 
examination. 

Private medical records, dated September 2001, show that the 
veteran reported having Gastroesophageal Reflux Disease 
(GERD) for over thirty years and that he has sought 
prescription and non-prescription treatment ever since then. 
A May 2002 note also shows that the veteran was diagnosed 
with Barrett esophagus, in addition to GERD. Subsequently, a 
May 2003 note indicated that the veteran's Barretts Syndrome 
was not currently present, but follow up testing was 
recommended due to his past history of having a Barretts 
esophagus. It is imperative to note that nothing in the 
record indicates that the veteran's current stomach and 
esophagus disorders are related to any incident of his active 
service. 

The Board finds that there is not sufficient evidence of an 
in-service event that may be linked to the veteran's current 
stomach disorders. At his Decision Review Officer (DRO) 
hearing, the veteran was vague as to when his stomach 
problems started, but confirmed that they have been present 
for many years. The veteran's service medical records show 
one treatment for gastroenteritis and that the condition 
improved the following day. There is also no indication in 
any of the veteran's private medical records that his current 
stomach disorders may be related to his active service. 
Without evidence of an in service event, injury, or disease, 
in addition to medical evidence suggesting an etiological 
relationship between the veteran's current stomach and 
esophagus disorders and his active service, the Board must 
deny the claim. 38 C.F.R. § 3.303. 

Service connection for rhinitis

The veteran alleges that his rhinitis is related to his 
active service. Having carefully considered the record, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim will be denied. 

Service medical records during active service are negative 
for rhinitis or any other nose condition. However, a February 
1983 Army Reserve record shows that the veteran had a 
deviated nasal septum. At this time, the veteran also 
reported that he had no allergies and that he was in 
excellent health.

Private medical records from December 1997 show that the 
veteran may have chronic sinusitis. Then in July 2003, 
private medical records show that the veteran underwent a 
successful septoplasty for his deviated nasal septum. 

At the August 2005 DRO hearing, the veteran did not refer to 
any time during his active service when he had rhinitis. He 
only stated that he currently treated his rhinitis with 
medication.  

The Board finds that there is not sufficient evidence of an 
in-service event that may be linked to the veteran's current 
rhinitis. At his DRO hearing, the veteran did not refer to 
when his rhinitis problems started. The veteran's service 
medical records do not show any complaints or treatment for 
rhinitis. In fact, at an Army Reserve physical in February 
1983, the veteran reported that he had no allergies. There is 
also no indication in any of the veteran's private medical 
records that any problems regarding his nose may be related 
to his active service. Without evidence of an in service 
event, injury, or disease, in addition to medical evidence 
suggesting an etiological relationship between the veteran's 
current rhinitis and his active service, the Board must deny 
the claim. 38 C.F.R. § 3.303.

Service connection for a scar, right index finger

The veteran contends that the scar on his right index finger 
is related to his active service. Having carefully considered 
the record, the Board finds that the preponderance of the 
evidence is for the claim, and the claim will be granted. 

Service medical records, dated December 1980, show that the 
veteran burned his right finger when he placed it on a 
radiator while he was asleep. The note reflects that he had a 
one inch open wound on his right index finger. At the DRO 
hearing, the veteran confirmed the report in the service 
medical records and reported that he had full motion of his 
right index finger. 

The Board finds that service connection is warranted for the 
veteran's scar on his right index finger. The injury 
resulting in the present scar is documented by December 1980 
service medical records and meets the requirements for 
service connection. 38 C.F.R. § 3.303.

Service connection for a low back disability

The veteran alleges that his low back conditions are related 
to his active service. Having carefully considered the 
record, the Board finds that the preponderance of the 
evidence is against the claim, and the claim will be denied. 

The veteran's service medical records are negative for any 
complaint of low back pain, findings, or treatments. The 
Board notes that the veteran declined a separation 
examination as reflected in a November 1981 waiver. 

At the August 2005 DRO hearing, the veteran reported that he 
had osteoarthritis, degenerative joint disease, and bulging 
discs. He also reported that he believed these conditions 
arose around 1995 and that he does not remember any specific 
incident triggering his back problems. 

Private medical records show that the veteran sought 
treatment for his back condition in 1998. In November 1999, 
MRI examination findings showed that the veteran had mild 
disc bulges.   

The Board finds that there is not sufficient evidence of an 
in-service event that may be linked to the veteran's current 
low back condition. The veteran's service medical records do 
not show any complaints or treatment for a low back 
condition. There is also no indication in any of the 
veteran's private medical records that any problems regarding 
his low back may be related to his active service. Without 
evidence of an in service event, injury, or disease, in 
addition to medical evidence suggesting an etiological 
relationship between the veteran's current low back condition 
and his active service, the Board must deny the claim. 
38 C.F.R. § 3.303.

Service connection for a bilateral knee disability

The veteran alleges that his bilateral knee disability is 
related to his active service. Having carefully considered 
the record, the Board finds that the preponderance of the 
evidence is against the claim, and the claim will be denied. 

The veteran's service medical records are negative for any 
complaints or treatments for any bilateral knee condition. 
The first reference to any knee condition was during the 
veteran's Army Reserve service when he complained of knee 
pain in an undated pre-deployment health questionnaire for 
service in Guatemala during 1994.

Private medical records, dated February 2000 and April 2000, 
show that the veteran reported running over 100 miles a week 
and after some of the long runs, he would have bilateral knee 
pain. There are no private medical records showing an 
underlying pathology for the knee pain. 

Although private medical records note complaints of pain, 
pain, without underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998). Without evidence of a current knee 
disability, the Board must deny the claim. 38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 

ORDER

Service connection for gastroenteritis / Barretts Syndrome is 
denied.

Service connection for chronic rhinitis is denied.

Service connection for scar, right index finger is granted.

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied. 


REMAND

The Board finds that a VA examination is necessary to fairly 
adjudicate the veteran's claims of service connection for 
hearing loss, tinnitus, and Chronic Lymphocytic Leukemia 
(CLL). 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002). 
The evidence of a link between current disability and service 
must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Regarding the veteran's claims of bilateral hearing loss and 
tinnitus, the veteran's service medical records are negative 
for any complaints or diagnosis of hearing loss or tinnitus 
during active service.

At the August 2005 DRO hearing, the veteran alleged he had 
noise exposure from "high decibel" noises while working as 
a signal interceptor. The veteran is competent to report in 
service noise exposure. Charles v. Principi, 16 Vet. App. 370 
(2002). The veteran's DD 214 shows that he served as a signal 
interceptor during active military duty. The veteran's 
allegations of noise exposure presents competent evidence to 
establish an in service event. 38 U.S.C.A. § 5107(b) (West 
2002); See Charles, 16 Vet. App. at 374. 

Private medical records, dated March 1994, show that the 
veteran had complained about tinnitus for several years and 
that the veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss. It also refers to a simulator 
explosion that has not been documented by personnel records. 

In addition, the veteran submitted a medical opinion from 
James Bartels, MD confirming that he had hearing loss and 
tinnitus. Dr. Bartels also stated that after reviewing the 
veteran's service audiograms, if the veteran had no other 
noise exposure, then his time in service is the most likely 
cause of his hearing loss and tinnitus. The Board notes that 
private medical records from the Hitchcock clinic show that 
the veteran has been employed as a physical therapist and 
entertainment director. There is nothing in the record 
indicating that the veteran may have noise exposure from his 
civilian occupations or any other civilian activity. The 
Board finds that a VA examination is necessary to determine 
whether the veteran's hearing loss and tinnitus is 
etiologically related to any incident of his active service. 
  
Regarding the veteran's CLL, there is a November 2004 private 
medical record from the veteran's treating physician, Danny 
Sims MD, confirming that the veteran has had CLL since 1995. 
Dr. Sims also states that it is possible that some of the 
veteran's activities during service may be related to his 
current CLL. The Board finds that a VA examination is 
necessary to determine whether the veteran's CLL is 
etiologically related to any incident of his active service. 


Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded 
examinations to ascertain the nature and 
etiology of his hearing loss, tinnitus, 
and CLL. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested to 
review all pertinent records associated 
with the claims file. A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

2. The AMC/RO should provide the veteran 
with notice of how the VA assigns 
disability ratings and effective dates in 
compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

3.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all evidence 
received since the August 2005, September 
2005, and January 2006 statement of the 
cases (SOC) and readjudicate the claims 
for service connection. If any of the 
benefits requested on appeal are not 
granted, the AMC/RO should issue a 
supplemental statement of the case, which 
must contain notice of all relevant action 
taken on the claims, to include a summary 
of all of the evidence added to the record 
since the August 2005, September 2005, and 
January 2006 statement of the cases.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


